NUMBER 13-19-00352-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

RICARDO DE LA CRUZ,                                                       Appellant,

                                               v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the County Court at Law
                 of San Patricio County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Perkes
               Memorandum Opinion by Justice Benavides

       Appellant Ricardo De La Cruz, proceeding pro se, attempts to appeal a June 19,

2019 order amending the conditions of his community supervision rendered in trial court

cause number 81178 in the County Court at Law of San Patricio County, Texas. We

dismiss the appeal for want of jurisdiction.
       On March 31, 2017, appellant was convicted of violating § 550.025(a) of the Texas

Transportation Code. See TEX. TRANSP. CODE ANN. § 550.025(a) (requiring the operator

of a vehicle involved in an accident resulting only in damage to a structure adjacent to a

highway or a fixture or landscaping legally on or adjacent to a highway to, inter alia, take

reasonable steps to locate and notify the owner or person in charge of the property). On

June 19, 2019, the trial court signed an order amending the conditions of appellant’s

community supervision. This order extended appellant’s term of community supervision

for one year.

       On July 15, 2019, appellant filed a pro se notice of appeal regarding the order

amending the conditions of his community supervision. On July 16, 2019, the Clerk of

this Court notified appellant that it appeared that there was not a final, appealable

judgment in this case and requested correction of this defect if it could be done. The

Clerk notified appellant that the appeal would be dismissed if the defect was not cured.

Appellant has not corrected the defect.

       An appellate court has the obligation to determine its own jurisdiction.        See

Ramirez v. State, 89 S.W.3d 222, 225 (Tex. App.—Corpus Christi–Edinburg 2002, no

pet.); Yarbrough v. State, 57 S.W.3d 611, 615 (Tex. App.—Texarkana 2001, pet. ref’d);

see also Laureles v. State, No. 13-13-00535-CR, 2014 WL 1669102, at *1 (Tex. App.—

Corpus Christi–Edinburg Apr. 24, 2014, no pet.) (mem. op., not designated for

publication). This court does not have jurisdiction to consider an appeal from an order

altering or modifying the conditions of community supervision. See Davis v. State, 195
S.W.3d 708, 710 (Tex. Crim. App. 2006); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim.

App. 1977); Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st Dist.]



                                             2
1999, pet. ref’d); see also Helms v. State, No. 02-14-00170-CR, 2014 WL 3778283, at *1

(Tex. App.—Fort Worth July 31, 2014, no pet.) (per curiam mem. op., not designated for

publication); Laureles, 2014 WL 1669102, at *1; Roberts v. State, No. 04-11-00154-CR,

2011 WL 2150762, at *1 (Tex. App.—San Antonio May 25, 2011, pet. ref’d).

       The Court, having examined and fully considered the notice of appeal, the

supplemental clerk’s record, and the matters before the Court, is of the opinion that there

is not an appealable order and this Court lacks jurisdiction over the matters herein.

Because there is no appealable order, we DISMISS the appeal for want of jurisdiction.

See Davis, 195 S.W.3d at 710; Basaldua, 558 S.W.2d at 5. All pending motions, if any,

are likewise DISMISSED.

                                                               GINA M. BENAVIDES,
                                                               Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of September, 2019.




                                            3